AO 470 f8/8S) Order of Temporary Detention



                                  UNITED STATES DISTRICT COURT                                                                     L

                                             EASTERN DISTRICT OF VIRGINIA
                                                                                                                           APR 1 9 2019
                                                                                                                      ULtHK.U.S. DISTRICT COURT
                                                                                                                         ALEXANDRIA, VIRGINIA
UNITED STATES OF AMERICA
                                                                   PENDING HEARING PURSUANT TO
                                                                    BAIL REFORM ACT

                          V.

                                                                     CASE NO. 1 ^                        ^
      'Jhslid ?o4l-e_r

           Upon motion of the United States Governmentj it is hereby ORDERED that a

detention hearing is set for                                ^               ^                        at t2 bbptiT)
 before the Honorable                    Theresa Carroll Buchanan in Courtroom 500 at

401 Courthouse Square, Alexandria, Virginia.

           Pending this hearing, the defendant shall be held in custody by the United

States Marshal and produced for the hearing.

                                                                                       /s/
                                                                              sfe^"OrrolI Buchanan                             - •: A:

                                                                          United States Magistrate Judge
    Date   :«/<?//f                                                      Theresa Carroll Buchanan
                                                                      United States Magistrate Judge



*If not held imntediately upon defendant's first appearance,the hearing maybe continued for up to three days upon motion ofthe
Government, or up to five days upon motion of±e defendant 18 U.S.C § 3142(f)(2).
            A hearing is required whenever the conditions set forth in 18 U.S.C § 3142(f) are present Subsection (1) sets forth the
grounds that may be asserted only by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion
of the attorney for the Government or upon the judicial officer's own motion if there is a serious risk that the defendant(a) will flee or
(b) will obstruct or attempt to obstruct justice, or threaten,injure, or intimidate, or attempt to threaten,injure, or intimidate a
prospective witness or juror.
